Citation Nr: 1451688	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a disability of the feet.

2.  Whether new and material evidence has been received to reopen service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Accredited Agent


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the September 2012 Appeal Hearing Options form, the Veteran requested a Board hearing for the claim to reopen service connection for a disability of the feet; however, in August 2013, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  There is no pending hearing request.

The reopened issues of service connection for a disability of the feet and a low back disability are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1986 rating decision, service connection for flat feet was denied on the basis that, although the Veteran was seen for a complaint of flat feet during service, examination during service showed feet were within normal limits, and there was no current disability.  

2.  In a June 2001 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for flat feet (i.e., pes planus) because the Veteran did not submit any additional evidence, including any evidence pertaining to a current diagnosis of flat feet.  

3.  In a June 2001 rating decision, the RO denied service connection for "frozen feet" on the basis that there was no evidence the Veteran had a current disability or that the claimed condition had occurred in or was caused by service.

4.  The Veteran did not appeal the June 2001 rating decision issues of whether new and material evidence had been received to reopen service connection for flat feet and entitlement to service connection for "frozen feet" after being notified of appellate rights, and no additional evidence relating to these issues was received within one year of the decision.  

5.  Evidence received since the June 2001 rating decision relates to the previously unestablished fact of a current disability of the feet.

6.  In a December 1986 rating decision, the RO denied service connection for a lumbosacral strain on the basis that there was no evidence of a current low back disability.

7.  The Veteran did not appeal the December 1986 rating decision after being notified of appellate rights, and no additional evidence was received within one year of the decision.

8.  Evidence received since the December 1986 rating decision relates to the previously unestablished fact of a current low back disability.   


CONCLUSIONS OF LAW

1.  The June 2001 rating decision to deny reopening of service connection for flat feet and to deny service connection for "frozen feet" became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen service connection for a disability of the feet.  38 U.S.C.A. §§  5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2014).

3.  The December 1986 rating decision to deny service connection for a lumbosacral strain became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

4.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the  Board finds that new and material evidence sufficient to reopen service connection claims for a disability of the feet and a low back disability.  The reopened claims are being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist is not appropriate at this time.    

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

Reopening Service Connection for a Disability of the Feet

In a December 1986 rating decision, the RO denied service connection for flat feet finding that the evidence did not show a current diagnosis of flat feet.  In February 1988, the Veteran submitted a notice of disagreement; however, as the notice of disagreement was untimely, the December 1986 rating decision became final.  

In January 2001, the Veteran submitted a claim to reopen service connection for flat feet and a claim for service connection for "frozen feet."  In a June 2001 rating decision, the RO denied reopening of service connection for flat feet, finding no additional evidence had been received to show a current diagnosis of flat feet.  In the June 2001 rating decision, the RO also denied service connection for "frozen feet" on the basis that there was no evidence the Veteran currently had the claimed condition or that the condition occurred in or was caused by service, and because "frozen feet" was not considered an actually disabling condition.  

In June 2001, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the June 2001 decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

In January 2008, the Veteran submitted a claim to reopen service connection for flat feet and "frozen feet."  In a May 2008 rating decision currently on appeal, the RO denied reopening of service connection for flat feet or "frozen feet."  The May 2008 rating decision currently on appeal did not become final because a notice of disagreement (referred to by the Veteran as a claim to reopen service connection for flat feet) was submitted in August 2008, within a year of the May 2008 rating decision.  In an October 2008 rating decision, the RO denied reopening of service connection for flat feet.  The October 2008 rating decision did not become final because new evidence (i.e., January 2009 private treatment records for the feet) was received within one year of the decision.

After reviewing the evidence received since the June 2001 prior final rating decision, the Board finds that the additional evidence is both new and material to reopen service connection for a disability of the feet.  VA Medical Center (VAMC) treatment records and private treatment records received since June 2001 reflect multiple current diagnoses for disability of the feet.  A November 2008 private treatment record contains a medical opinion that the Veteran could have nerve damage of the feet due to exposure to cold weather during active service.  A May 2010 VAMC treatment record shows a diagnosis of painful flat feet.  An April 2014 VAMC record shows flat feet, impressions of callus lesions secondary to hammertoe deformity, and X-ray examination evidence of arthritis of the feet.

The VAMC treatment records and private treatment records are new to the file, address the grounds of the prior denials, and raise a reasonable possibility of substantiating the claim for service connection for the disability of the feet.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for disability of the feet.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for a Low Back Disability

In a December 1986 rating decision, the RO denied service connection for lumbosacral strain, finding that there was no current low back disability.  In February 1987, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the December 1986 decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.
  
After reviewing the evidence received since the December 1986 rating decision, the Board finds that the additional evidence is both new and material to reopen service connection for a low back disability.  The additional evidence shows the Veteran has a current low back disability, which was the basis of the prior final denial.  Private treatment records dated in June 2011 and February 2012 show the Veteran sought treatment for back pain.  June 2011 magnetic resonance imaging (MRI) test results show mild diffuse degenerative disc disease and disc protrusion at each of the disc levels from L2-3 through L5-S1.  

The June 2011 and February 2012 private treatment records are new to the file, address the ground of the prior denial by providing evidence of a current disability, and raise a reasonable possibility of substantiating the claim for service connection for the low back disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a low back disability.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a disability of the feet is granted

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.



REMAND

Service Connection for a Disability of the Feet

The Veteran contends that the disability of the feet was incurred during basic training, possibly due to frostbite or cold weather injury.  The Veteran also contends that the disability of the feet may be secondary to the low back disability.  The Veteran further contends the disability of the feet continued during and since service.  

The Veteran was provided with a July 2012 VA examination for the disability of the feet.  The July 2012 VA examiner found that the Veteran did not currently have flat feet, and diagnosed the Veteran with tender plantar callosities, but opined that he could not determine if the tender plantar callosities were causally or etiologically related to service without resort to speculation.  The VA examiner explained that, although service treatment records noted the presence of calluses, during service the Veteran was referred to a medical officer who found no objective pathology of the feet.  

The representative contends that the July 2012 VA examination was inadequate because the VA examiner concluded that an opinion could not be offered on the etiology of the callosities without engaging in speculation, but did not explain why an opinion would be speculative.  The Board finds that the VA examiner's explanation that the service treatment records did not show a clear diagnosis of the callus condition, and thus did not establish in-service occurrence or aggravation of the tender plantar callosities, is an adequate explanation of why an opinion on the etiology of the callosities would be speculative.

As discussed above, in addition to conflicting diagnoses of flat feet, the record reflects multiple diagnoses of the disability of the feet, including nerve damage of the feet and arthritis of the feet.  The record also contains a February 2012 private treatment record containing a medical opinion that neuroforaminal narrowing and nerve root compression of the back caused the bilateral foot pain.  The July 2012 VA examination does not provide an opinion on the nature or etiology of the nerve damage of the feet or arthritis of the feet, and does not address whether the disability of the feet may be secondary to the back disability.  Given the multiple diagnoses, the Board finds that this claim should be remanded to obtain a VA examination and opinion as to whether any currently diagnosed disability of the feet is causally or etiologically related to service.

Service Connection for a Low Back Disability

The Veteran contends that he injured the low back in 1973 during service, and the injury was a result of trying to lift a heavy object.  The Veteran also contends that he had symptoms of back pain during and since service.

The Board finds that there is evidence of back injury and back symptoms in service.  Service treatment records dated in May 1973 and June 1973 note that the Veteran presented with complaints of back pain and note an impression of back strain. 
The Veteran was provided with an October 2011 VA examination for the low back disability.  The October 2011 VA examiner noted that the Veteran was diagnosed with a history of lumbosacral strain and had a current diagnosis of mild disc disease of the lumbar spine.  The October 2011 VA examiner opined that the current back pain was not caused by the lumbosacral strain incurred during service; however, the October 2011 VA medical opinion is inadequate because it did not provide any rationale for this medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Furthermore, the VA examiner provided the nexus opinion for "back pain" rather than a specific disability, such as degenerative disc disease of the lumbar spine.  The October 2011 VA examiner did not specifically address whether the disc disease of the lumbar spine was causally or etiologically related to service, to include the lumbosacral strain injury incurred during service.  In consideration of the foregoing, the Board finds that this claim should be remanded to obtain a supplemental VA medical opinion as to whether the degenerative disc disease of the lumbar spine is causally or etiologically related to service, to include the lumbosacral strain that occurred during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to disability of the feet or the low back and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the disability of the feet or the low back disability.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination in order to assist in determining the nature and etiology of the disability of the feet.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed. 

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(a)  What are the current disability(ies) (by medical diagnosis) of the feet?  Please specifically discuss the diagnoses of pes planus, arthritis of the feet, and any cold injury residuals. 

(b)  For each diagnosed disability of the feet, is it as likely as not that the disability is related to service, to include any injuries during service?  Please consider and discuss the Veteran's report of exposure to the cold and frostbite (as noted in the July 2012 VA examination report)?  In answering this question, address whether any diagnosed disability of the feet is caused by the non-service-connected low back disability. 

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

4.  Obtain a supplemental medical opinion for the low back disability from the October 2011 VA examiner (or another appropriate medical professional, if the October 2011 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the degenerative disc disease of the lumbar spine is causally or etiologically related to service, to include as secondary to the lumbosacral strain that occurred during service?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for the opinion.
  
5.  Thereafter, readjudicate on the merits the issues of service connection for disability of the feet and a low back disability.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2013). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


